UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4921
NORMAN E. COLEMAN,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
         for the Eastern District of Virginia, at Alexandria.
              James C. Cacheris, Senior District Judge.
                            (CR-03-276)

                      Submitted: May 26, 2004

                      Decided: June 16, 2004

          Before WIDENER and MOTZ, Circuit Judges,
             and HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Ivan D. Davis,
Assistant Federal Public Defender, Frances H. Pratt, Research and
Writing Attorney, Alexandria, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Michael J. Elston, Assistant United
States Attorney, Robert E. Coughlin, II, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.
2                     UNITED STATES v. COLEMAN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Norman E. Coleman entered a conditional guilty plea to one count
of simple possession of heroin, in violation of 21 U.S.C. § 844
(2000), reserving the right to appeal the district court’s order denying
his motion to suppress the evidence seized when he was arrested. The
district court sentenced him to nine months in prison. Coleman
appeals, challenging the denial of his suppression motion. We affirm.

   At around 7:00 p.m. on the evening of May 9, 2003, Officer Greg-
ory Monahan of the United States Park Police was patrolling the
George Washington Parkway in Northern Virginia when he stopped
a car with a cracked windshield. After he activated his emergency
lights and the vehicle came to a stop, Monahan saw the front seat pas-
senger, later identified as Coleman, pass a brown paper bag to the per-
son in the back seat.

  Monahan approached the vehicle on the passenger side. He could
smell the odor of alcohol emanating from the car as he spoke to the
occupants. The officer noticed that Coleman appeared nervous,
because his carotid artery was pulsating. When he looked inside the
vehicle, Monahan saw a jacket on the back seat partially covering a
brown paper bag with a bottle with a broken seal protruding from it.
Based on the neck of the bottle, Monahan concluded it was a liquor
bottle.

   After ticketing the driver for a defective windshield and obtaining
the driver’s permission to search the vehicle, Monahan asked Cole-
man to get out of the car. Coleman complied but was verbally abu-
sive. The officer noticed a strong odor of alcohol on Coleman.
Monahan handcuffed Coleman for possession of an open container of
alcohol in a motor vehicle within a park area, in violation of 36
C.F.R. § 4.14(b) (2004). He then searched Coleman’s person and
                      UNITED STATES v. COLEMAN                       3
found seven ziplock baggies in Coleman’s shirt pocket that field-
tested positive for opiates. He also found a bottle of Seagrams Extra
Dry Gin in the brown paper bag under the jacket in the back seat of
the vehicle.

   A grand jury indicted Coleman on one count of simple possession
of heroin, in violation of 21 U.S.C. § 844, and one count of posses-
sion of an open container of alcohol in an open vehicle within a park
area, in violation of 36 C.F.R. § 4.14(b). Following the denial of his
motion to suppress the evidence seized when he was arrested, Cole-
man entered a conditional guilty plea to the possession of heroin
count; the other count was dismissed.

   Coleman asserts that the warrantless search of his person did not
fall within any exceptions to the warrant requirement and that there-
fore the district court erred by denying his motion to suppress. We
disagree.

   We review the factual findings underlying a motion to suppress for
clear error, and the district court’s legal determinations de novo.
United States v. Perkins, 363 F.3d 317, 320 (4th Cir. 2004). When a
district court denies a suppression motion, we review the evidence in
the light most favorable to the government. United States v. Seidman,
156 F.3d 542, 547 (4th Cir. 1998).

   Evidence seized in violation of the Fourth Amendment is generally
inadmissible. Seidman, 156 F.3d at 548. Nevertheless, we find that
the evidence was admissible, pursuant to an exception to the warrant
requirement, as the product of a search incident to a lawful arrest.

   A lawful custodial arrest for any offense gives the police the
authority to conduct a full search of the suspect’s person. United
States v. Robinson, 414 U.S. 218, 235 (1973). An arresting officer
must have probable cause to believe that the person arrested commit-
ted an offense. Probable cause for a warrantless arrest is defined as
"facts and circumstances within the officer’s knowledge that are suffi-
cient to warrant a prudent person, or one of reasonable caution, in
believing, in the circumstances shown, that the suspect has commit-
ted, is committing, or is about to commit an offense." United States
v. Gray, 137 F.3d 765, 769 (4th Cir. 1998) (citation omitted). In
4                     UNITED STATES v. COLEMAN
assessing whether probable cause exists, we examine the totality of
the circumstances. Taylor v. Waters, 81 F.3d 429, 434 (4th Cir. 1996).

   While conducting the traffic stop, Monahan saw Coleman pass a
brown paper bag from the front seat to the back seat of the vehicle.
When he approached the car, Monahan smelled alcohol in the vehicle
and on Coleman. He also saw a bottle protruding from a brown paper
bag partially hidden by a jacket and, based on the neck of the bottle,
Monahan concluded that it was a liquor bottle. He could see that the
seal on the bottle had been broken. Finally, Coleman appeared ner-
vous. Under the totality of the circumstances, we find that Monahan
had probable cause to believe that Coleman had committed a crime,
specifically possession of an open alcohol container in a motor vehi-
cle within a park area. Once the officer lawfully arrested Coleman, we
conclude that he was permitted to search Coleman’s person.

   Because we find that the search was lawful, the district court prop-
erly denied the motion to suppress. Accordingly, we affirm Cole-
man’s conviction. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials before
the court and argument would not aid the decisional process.

                                                          AFFIRMED